 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   DAVID W. SPENCER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-232-JAM
12
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                           v.                            FINDINGS AND ORDER
14
     FRANK JONATHAN GUZMAN, and                          DATE: June 1, 2021
15   JOSE CRUZ IVAN AISPURO,                             TIME: 9:30 a.m.
                                                         COURT: Hon. John A. Mendez
16                               Defendants.
17

18                                               STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on June 1, 2021.

22          2.     By this stipulation, the parties request to continue the status conference to July 6, 2021,

23 and to exclude time between June 1, 2021, and July 6, 2021, under 18 U.S.C. § 3161(h)(7)(A), B(iv)

24 [Local Code T4].

25          3.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The government has represented that the discovery associated with this case

27          includes approximately 928 pages of investigative reports, photographs, and other documents, as

28

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          well as multiple video and audio recordings. All of this discovery has been either produced

 2          directly to counsel and/or made available for inspection and copying.

 3                  b)      The Indictment in this case was returned on December 19, 2020. ECF No. 16.

 4                  c)      Counsel for Defendant Guzman, Kelly Babineau, substituted into this case as

 5          counsel of record on February 4, 2020. See ECF Nos. 20-22.

 6                  d)      On August 7, 2020, the government produced approximately 36 pages of

 7          additional discovery, consisting of investigative reports, to counsel for defendants.

 8                  e)      Counsel for defendants need additional time to review the discovery, meet with

 9          their clients to assess the discovery, conduct necessary investigation, conduct legal research into

10          trial issues and sentencing issues, discuss potential resolutions with their clients, and otherwise

11          prepare for trial.

12                  f)      Counsel for defendants believe that failure to grant the above-requested

13          continuance would deny them the reasonable time necessary for effective preparation, taking into

14          account the exercise of due diligence.

15                  g)      The government does not object to the continuance.

16                  h)      Based on the above-stated findings, the ends of justice served by continuing the

17          case as requested outweigh the interest of the public and the defendant in a trial within the

18          original date prescribed by the Speedy Trial Act.

19                  i)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20          et seq., within which trial must commence, the time period of June 1, 2021 to July 6, 2021,

21          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] on

22          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

23          best interest of the public and the defendant in a speedy trial.

24          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

25 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

26 must commence.

27          IT IS SO STIPULATED.

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1
     Dated: May 27, 2021                            PHILLIP A. TALBERT
 2                                                  Acting United States Attorney
 3
                                                    /s/ DAVID W. SPENCER
 4                                                  DAVID W. SPENCER
                                                    Assistant United States Attorney
 5

 6
     Dated: May 27, 2021                            /s/ Kelly Babineau
 7                                                  Kelly Babineau
 8                                                  Counsel for Defendant
                                                    FRANK JONATHAN
 9                                                  GUZMAN

10   Dated: May 27, 2021                            /s/ David W. Dratman
                                                    David W. Dratman
11                                                  Counsel for Defendant
                                                    JOSE CRUZ IVAN AISPURO
12

13

14
                                        FINDINGS AND ORDER
15
          IT IS SO FOUND AND ORDERED this 27th day of May, 2021.
16

17
                                               /s/ John A. Mendez
18                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
